Stockton, J.
— The objections urged to the petition upon the demurrer, are that no consideration is shown for the alleged-liability of the defendant; and that it is not averred that plaintiff has performed any services, entitling him to sue upon the instrument of writing. It was not necessary for the plaintiff to set out, or aver in his petition, the consideration upon which the agreement was executed, or the money to be paid. That was to be determined by the instrument itself. As the contract was in writing, a consideration for the promise, is to be presumed, in the same manner as if the suit had been upon a sealed instrument at common law. Code, section 975.
As the money was to be paid to the order of the county judge, upon its being shown by his certificate that the bridge was built, and upon his designating the payee, it was not necessary for the plaintiff to aver that he had built the bridge, in order to recover on the agreement the amount subscribed by the defendant. The fulfilment of the conditions upon which the money was payable is sufficiently averred. A promissory note, or an obligation to pay money, to the order of another, has, when endorsed, always been held sufficient to enable the holder to recover. Story on Promissory Notes, sec. 36; Edwards on Bills and Promissory Notes, 369.
Judgment reversed.